DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/5/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Response to Amendments
The amendment filed 3/4/2021 has been entered. Claims 1-6, and 8-19 remain pending in the application. 
Response to Arguments
Regarding the rejection of claims 2 and 17 under 35 USC 103:
The Applicant submits on page 13 “there is no teaching or suggestion in the relied upon sections of Han of determining a type of the locked state” and thus fails to meet the limitation “when the information representing the locked state of the electronic device corresponds to a locked state of the electronic device, determine a type of the locked state of the electronic device”.
The Examiner respectfully disagrees.
Further expanding on the arguments presented below, Han (US 20150074615 A1) teaches the limitation “when the information representing the locked state of the electronic device corresponds to a  in Para. [0744 and 0746] where a limited-access mode or single-application unlock mode, that is there are different modes (i.e. types) where the phone is still locked. The Examiner respectfully submits that the reference does provide for determining the type of a locked state, thus the arguments are not found to be persuasive.
Regarding the rejection of claims 2 and 17 under 35 USC 103:
The Applicant submits on page 13 Han and Choi (US 20150051913 A1) do not provide for “entire function executing state or a partial function execution state for a same function… based on the type of locked state ” and thus fails to meet the limitation “when the locked state type of the electronic device is a first type, provide a partial function execution state of the function corresponding to the voice command function, wherein in the partial function execution state in which access only to a part of the information stored in the memory is allowed, and when the locked state type of the electronic device is a second type, provide the entire function execution state of the function corresponding to the voice command function and output, on a screen, results corresponding to the voice command function based on the entire function execution state and information of the locked state type”.
The Examiner respectfully disagrees.
Further expanding on the arguments presented below, Han teaches the limitation “when the locked state type of the electronic device is a first type, provide a partial function execution state of the function corresponding to the voice command function, wherein in the partial function execution state in which access only to a part of the information stored in the memory is allowed, and when the locked state type of the electronic device is a second type, provide the entire function execution state of the function corresponding to the voice command function and output, on a screen, results corresponding to the voice command function based on the entire function execution state and information of the locked state type” in Para. [0744 and 0746] where in a limited-access mode photos previously captured are not displayed, while in a single-application unlock mode previous photos are displayed, that is performing the same function in different modes (i.e. types) performs differently. The Examiner respectfully submits that the reference does provide for performing the same function differently depending on different lock states, thus the arguments are not found to be persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20150051913 A1, provided in IDS) in view of Han (US 20150074615 A1), in further view of Cash (US 20160259929 A1).
Regarding claim 1, Choi teaches an electronic device comprising: a housing including a first surface, a second surface opposite the first surface, and side surfaces; a touch screen display exposed through the first surface; a wireless communication circuit disposed inside the housing; an input button exposed through one of the surfaces; a microphone exposed through the housing; a processor disposed inside the housing and electrically connected with the wireless communication circuit, the input button, the microphone, and the touch screen display; and a memory disposed inside the housing and electrically connected with the processor and including an interactive application having a first user interface, wherein the memory stores at least one instruction which, when executed by the processor, is (Choi, in Fig. 1 and in Para. [0041, 0051, 0054 and 0082], discloses a touch screen, a communication unit, a button input event, a display, a storage unit, an input unit which can be a microphone, and a controller)
maintain a locked state of the electronic device while a lock screen is being displayed on the touch screen display; (Choi, in Fig. 5 and in Para. [0057], discloses a locked screen being presented while in a locked state)
receive, in the locked state, user authentication information through a biometric sensor; (Choi, in Fig. 4 and in Para. [0057], discloses the microphone (i.e. biometric sensor) receiving voice (i.e. authentication information) while in a locked state)
execute the interactive application in response to a first input received through at least one of the input button and the microphone; (Choi, in Fig. 4 and in Para. [0146], discloses the microphone (i.e. biometric sensor) receiving voice (i.e. authentication information) and performing a function based on the input)
perform an action based on at least a part of the second data, and wherein performing the action includes obtaining information representing a locked state of the electronic device; if the information representing the locked state of the electronic device corresponds to an unlocked state of the electronic device, performing the action based on an entire function execution state in which access to entire information, associated with the action, stored in the memory is allowed; and (Choi, in Fig. 4 and in Para. [0146-0147], discloses when the voice input includes the passphrase (i.e. authentication) and a command (i.e. voice command function), releasing the lock state (i.e. unlocking) and perform the function)
performing the action, corresponding to a voice command function, based on the entire function execution state if the locked state of the electronic device is a second type (Choi, in Fig. 4 and in Para. [0163], discloses if the function does not require the release of the lock state (i.e. second type) performing the function without releasing the lock state (i.e. provide entire function execution state), based on the determination result).
While Choi teaches locked and unlocked state, Choi fails to explicitly teach partial function execution.
However, Han from the analogous technical field teaches change the electronic device state to an unlocked state while the lock screen is output on at least a portion of the touch screen display; (Han, in Para. [0672], discloses locked screen being visible when the device transitions from locked to unlocked mode)
perform an action based on at least a part of the second data, and wherein performing the action includes obtaining information representing a locked state of the electronic device; if the information representing the locked state of the electronic device corresponds to an unlocked state of the electronic device, performing the action based on an entire function execution state in which access to entire information, associated with the action, stored in the memory is allowed; and (Han, in Para. [0652], discloses upon successful authentication the device being unlocked which includes full access mode)
if the information representing the locked state of the electronic device corresponds to a locked state of the electronic device, performing the action based on a partial function execution state in which access only to a part of the information stored in the memory is allowed if the locked state of the electronic device is a first type, and (Han, in Para. [0652], discloses the device remaining locked when authentication is not successful and while the device is locked providing limited access where less than full access is given)
and outputting, on a screen, results corresponding to the voice command function based on the entire function execution state and information of the locked state type (Han, in Para. [0746-0747], discloses a single application unlock mode (i.e. second type) where the photos of previous session can be seen (i.e. results based on entire execution state) while other features are locked, in this mode the share button is enabled, indicating single application unlock mode (i.e. information of the locked state type)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi to incorporate the teachings of Han, with a motivation to increase security by controlling access (Han, Para. [0652]).
While Choi as modified by Han teaches voice authentication, Choi as modified by Han fails to explicitly teach communicating with a server.
However, Cash from the analogous technical field teaches receive a request, from a user of the electronic device, through at least one of the touch screen display and the microphone after receiving the first input while the electronic device is unlocked; (Cash, in Para. [0046], discloses requesting data from a server to be displayed after being unlocked, where the request is operating a portable device)
transmit first data relating to the request to a server through the wireless communication circuit; (Cash, in Para. [0046], discloses providing data to the server).
receive second data relating to at least one instruction from the server through the wireless communication circuit; and (Cash, in Para. [0046], discloses obtaining data from the server).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi as modified by Han to incorporate the teachings of Cash, with a motivation to provide better data security and execute additional functionality (Cash, Para. [0005 and 0046]). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Han and Cash, in further view of Bandyopadhyay (US 20120009896 A1, provided in IDS).
Regarding claim 8, Choi as modified by Han and Cash teaches the electronic device of claim 1.
While Choi as modified by Han and Cash teaches a partial and full functions, Choi as modified by Han fails to explicitly teach buffering at least part of the result.
However, Bandyopadhyay from the analogous technical field teaches wherein the processor is configured to output the result corresponding to the voice input again based on the entire function execution state if specified user authentication is completed in the partial function execution state (Bandyopadhyay, in Para. [0087], discloses after authenticating the user for an unavailable function (i.e. partial) proceeding directly to the functionality requested (i.e. output the result)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi as modified by Han and Cash to incorporate the teachings of Bandyopadhyay, with a motivation to improve user experience by allowing quick access (Bandyopadhyay, Para. [0003]).  
Claim(s) 2-3, 9-10, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20150051913 A1, provided in IDS) in view of Han (US 20150074615 A1).
Regarding claim 2, Choi teaches an electronic device comprising: a display; a memory configured to store at least one piece of information to be output on the display; an input device comprising input circuitry configured to receive an input of an execution signal for executing a specified voice command function based on a voice input; and a processor electrically connected with the display, the input device, and the memory, wherein the processor is configured to: (Choi, in Fig. 1 and in Para. [0051 and 0054], discloses a display, a storage unit, an input unit which can be a microphone, and a controller)
obtain information representing a locked state of the electronic device when receiving the execution signal and the voice input associated with executing the voice command function (Choi, in Fig. 4 and in Para. [0107], discloses operating in a locked state and receiving the voice)
 (Choi, in Fig. 4 and in Para. [0146-0147], discloses when the voice input includes the passphrase (i.e. authentication) and a command (i.e. voice command function), releasing the lock state (i.e. unlocking) and perform the function)
While Choi teaches locked and unlocked state, Choi fails to explicitly teach partial function execution.
However, Han from the analogous technical field teaches when the information representing the locked state of the electronic device corresponds to an unlocked state of the electronic device, provide an entire function execution state, wherein in the entire function execution state access to entire information, associated with the function, stored in the memory is allowed; and (Han, in Para. [0652], discloses upon successful authentication the device being unlocked which includes full access mode)
when the information representing the locked state of the electronic device corresponds to a locked state of the electronic device, determine a type of the locked state of the electronic device, (Han, in Para. [0652 and 0743-0747], discloses a locked display, where two different kinds of locked mode can be initiated, there first is limited access and the second single application unlock)
when the locked state type of the electronic device is a first type, provide a partial function execution state of the function corresponding to the [voice] command function, wherein in the partial function execution state access only to a part of the information stored in the memory is allowed, and (Han, in Para. [0652 and 0744-0745], discloses while the device is locked providing limited access where less than full access is given, one limited access mode (i.e. first type) allows access to the camera roll, but not photos from previous sessions)
type of the electronic device is a second type, provide the entire function execution state of the function corresponding to the voice command function and output, on a screen, results corresponding to the voice command function based on the entire function execution state and information of the locked state type (Han, in Para. [0746-0747], discloses a single application unlock mode (i.e. second type) where the photos of previous session can be seen (i.e. results based on entire execution state) while other features are locked, in this mode the share button is enabled, indicating single application unlock mode (i.e. information of the locked state type)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi to incorporate the teachings of Han, with a motivation to increase security by controlling access (Han, Para. [0652]).
Regarding claim 3, Choi as modified by Han teaches the electronic device of claim 2.
Choi further teaches wherein the processor is configured to output the result corresponding to the voice input based on the entire function execution state in a case where the display is in an unlocked state or has no lock setting (Choi, in Fig. 4 and in Para. [0009 and 0146], discloses releasing the lock state and performing the function based on the result).
Regarding claim 9, Choi as modified by Han teaches the electronic device of claim 2.
Choi further teaches wherein the processor is configured to: obtain information related to whether the result corresponding to the voice input has to be performed based on the entire function execution state; and (Choi, in Para. [0160], discloses a function requesting an unlock even though the unlock is not allowed)
output guide information requesting user authentication in a case where the display is in a locked state and the result corresponding to the voice input has to be performed based on the entire function execution state (Choi, Fig. 6 and in Para. [0161-0163], discloses in response to a function requesting an unlock even though the unlock is not allowed providing a notification requiring an unlock).
Regarding claim 10, Choi as modified by Han teaches the electronic device of claim 2.
Choi further teaches wherein the processor is configured to automatically perform user authentication and to provide any one of: the partial function execution state and the entire function execution state based on a result of the user authentication if the display is in a locked state. (Choi, in Fig. 4 and in Para. [0012-0014], discloses releasing the lock state and performing a function (i.e. entire function execution state) or if the function does not require the release of the lock state performing the function without releasing the lock state (i.e. partial function execution state), based on the authentication of a user).
Regarding claim 15, Choi as modified by Han teaches the electronic device of claim 2.
Choi further teaches wherein the processor is configured to output information instructing a partial function execution state of the voice command function while maintaining at least a part of a lock screen if the display is in a locked state (Choi, in Fig. 7A&B and in Para. [0167-0168], discloses displaying information for a function without unlocking the display (i.e. partial function)).
Regarding claim 16, Choi as modified by Han teaches the electronic device of claim 2.
Choi further teaches wherein the processor is configured to release a lock setting and to output information instructing an entire function execution state of the voice command function with a specified screen in a background if specified user authentication is completed while the display is locked (Choi, in Fig. 4 and in Para. [0145 and 0158], discloses unlocking and performing a function based on user authentication and a background screen or similar set by user).
Regarding claim 18, Choi as modified by Han teaches the method of claim 17.
Choi further teaches wherein the receiving of the execution signal includes at least one of: detecting pressing of a physical button in relation to executing the voice command function; and (Choi, in Para. [0012 and 0103], discloses the use of a passphrase (i.e. specified word), where the voice is received).
As per claims 17 and 19, these claims recite a token method to perform the steps as recited by the device of claims 2-3, and has limitations that are similar to those of claims 2-3, thus is rejected with the same rationale applied against claims 2-3.
Claims 4-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Han, in further view of Chen (US 20180260545 A1).
Regarding claim 4, Choi as modified by Han teaches the electronic device of claim 2.
While Choi as modified by Han teaches a result based on voice input, Choi as modified by Han fails to explicitly teach using a gesture to unlock the display.
However, Chen from the analogous technical field teaches wherein the processor is configured to output the result corresponding to the voice input based on the entire function execution state if the display is in a locked state that is releasable by a gesture input (Chen, in Para. [0143], discloses using a gesture for unlocking, where the shortcut (i.e. result) is presented).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi as modified by Han to incorporate the teachings of Chen, with a motivation to improve operation efficiency (Chen, Para. [0068]).  
Regarding claim 5, Choi as modified by Han teaches the electronic device of claim 2.
While Choi as modified by Han teaches a result based on voice input, Choi as modified by Han fails to explicitly teach using a gesture to unlock the display.
However, Chen from the analogous technical field teaches wherein the processor is configured to release the locked state in response to receiving the execution signal and to output the result corresponding to the voice input based on the entire function execution state if the display is in a locked (Chen, in Para. [0143], discloses using a gesture for unlocking, where the shortcut (i.e. result) is presented).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi as modified by Han to incorporate the teachings of Chen, with a motivation to improve operation efficiency (Chen, Para. [0068]).  
Regarding claim 11, Choi as modified by Han teaches the electronic device of claim 2.
While Choi as modified by Han teaches a result based on voice input, Choi as modified by Han fails to explicitly teach using a fingerprint sensor.
However, Chen as modified by Han from the analogous technical field teaches wherein the input device comprises: a physical button associated with the input of the execution signal; and a fingerprint sensor disposed inside the physical button or in an area adjacent to the physical button, and wherein the processor is configured to: (Chen, in Para. [0006], discloses a fingerprint sensor)
perform fingerprint authentication based on fingerprint information automatically detected when the execution signal is input; and (Chen, in Para. [0005], discloses based on fingerprint recognition launching a shortcut to an operation (i.e. execution signal))
output the result corresponding to the voice input based on the entire function execution state when the fingerprint authentication is completed (Chen, in Para. [0005], discloses presenting a result).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi as modified by Han to incorporate the teachings of Chen, with a motivation to improve operation efficiency (Chen, Para. [0068]).  
Regarding claim 12, Choi as modified by Han teaches the electronic device of claim 2.
While Choi as modified by Han teaches a result based on voice input, Choi as modified by Han fails to explicitly teach using iris or face recognition.
However, Chen as modified by Han from the analogous technical field teaches further comprising: a sensor configured to recognize an iris or a face, wherein the processor is configured to: perform user authentication by automatically recognizing iris and/or the face when the execution signal is input; and (Chen, in Para. [0093], discloses performing identity authentication based in a face or iris).
output the result corresponding to the voice input based on the entire function execution state when the user authentication is completed (Chen, in Para. [0005], discloses presenting a result).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi as modified by Han to incorporate the teachings of Chen, with a motivation to improve operation efficiency (Chen, Para. [0068]).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Han, in further view of Bandyopadhyay (US 20120009896 A1, provided in IDS).
Regarding claim 6, Choi as modified by Han teaches the electronic device of claim 2.
While Choi as modified by Han teaches a partial and full functions, Choi as modified by Han fails to explicitly teach buffering at least part of the result.
However, Bandyopadhyay from the analogous technical field teaches wherein the processor is configured to buffer at least a part of the result corresponding to the voice input if the display is in a locked state and to output the buffered result if the locked state is released (Bandyopadhyay, in Para. [0087], discloses after authenticating the user for an unavailable function (i.e. partial) proceeding directly (i.e. buffer) to the functionality requested).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi as modified by Han to incorporate the teachings of Bandyopadhyay, with a motivation to improve user experience by allowing quick access (Bandyopadhyay, Para. [0003]).  
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Han, in further view of Seo (US 20140379341 A1, provided in IDS).
Regarding claim 13, Choi as modified by Han teaches the electronic device of claim 2.
While Choi as modified by Han teaches a displaying information, Choi as modified by Han fails to explicitly teach outputting public hints.
However, Seo from the analogous technical field teaches wherein the processor is configured to output a public hint in response to the execution of the voice command function if the display is in a locked state (Seo, in Fig. 9B and in Para. [0147-0148], discloses when a function cannot be executed (i.e. locked) displaying a list of functions that can be executed (i.e. public hints)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi as modified by Han to incorporate the teachings of Seo, with a motivation to protect personal information (Seo, Para. [0142]).  
Regarding claim 14, Choi as modified by Han teaches the electronic device of claim 2.
While Choi as modified by Han teaches a displaying information, Choi as modified by Han fails to explicitly teach outputting private hints.
However, Seo from the analogous technical field teaches wherein the processor is configured to output a private hint in response to the execution of the voice command function if the display is in an unlocked state or has no lock setting (Seo, in Para. [0021], discloses a list of functions executable in response to the voice (i.e. private hints)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi as modified by Han to incorporate the teachings of Seo, with a motivation to protect personal information (Seo, Para. [0142]).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen (US 20180260545 A1) discloses gestures for performing an unlocking operation).
Cash (US 20160259929 A1) discloses unlocking a portable device and communicating with a remote server.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA JANA SOUTH whose telephone number is (571)272-3208.  The examiner can normally be reached on M-Th 9:00-18:00 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA J SOUTH/Examiner, Art Unit 2431          

/TRANG T DOAN/Primary Examiner, Art Unit 2431